[changeofcontrolagreem059001.jpg]
CHANGE OF CONTROL AGREEMENT THIS CHANGE OF CONTROL AGREEMENT (the “Agreement ”),
made and entered into effective as of December 26, 2018 (the “Effective Date ”),
by and between Independence Contract Drilling, Inc., a Delaware corporation (the
“Company ”), and Bruce Humpheries (“Executive ”). WHEREAS , the Company and
Executive desire to enter into an agreement regarding their respective rights
and obligations in connection with a Change of Control during the Term of this
Agreement; THEREFORE , for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows: 1. Term . This Agreement shall begin on the Effective Date and shall
end on the third anniversary of the Effective Date (the “Term ”); provided,
however , if neither party shall have provided written notice of termination at
least one (1) year prior to the scheduled expiration of the then current term of
this Agreement (each such date by which such notice must be provided, a “Renewal
Date ”), the Term shall automatically be extended for one (1) additional year so
as to expire two (2) years from such Renewal Date. Upon a Change of Control, the
Term shall be automatically extended to the third anniversary of the Change of
Control. 2. Qualifying Termination . Subject to the terms of this Agreement, if
a Qualifying Termination occurs with respect to the Executive, Executive shall
be entitled to the benefits provided in Section 3 hereof. If Executive’s
employment terminates for any reason other than for a Qualifying Termination,
then Executive shall not be entitled to any benefits under this Agreement;
provided that Executive’s right to receive the Accrued Obligations, if any,
shall not be affected by this Agreement. 3. Benefits Upon a Qualifying
Termination . (a) Lump Sum . Subject to Section 3(c) and 3(d), if a Qualifying
Termination occurs with respect to the Executive, then in addition to the
Accrued Obligations, for which no Release of Claims is required, the Company
shall pay to Executive, on the 60th day following the Date of Qualifying
Termination, an amount, in a single lump sum payment, equal to the sum of: (i)
Any earned but unpaid Annual Bonus related to the fiscal year prior to the
fiscal year in which the Date of Termination occurs plus ; (ii) An amount equal
to the product of (x) the Target Annual Bonus for the fiscal year in which the
Date of Termination occurs, and (y) a fraction, the numerator of which is the
number of days in the current fiscal year that have elapsed through the Date of
Termination, and the denominator of which is 365 ; plus (iii) An amount equal to
one times the sum of (x) the Executive’s Base Salary (at the rate in effect as
of the Date of Termination) and (y) the Target Annual Bonus for the fiscal year
in which the Date of Termination occurs.



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059002.jpg]
(b) Awards . Subject to Section 3(c) and 3(d), if a Qualifying Termination
occurs with respect to the Executive, then (i) except as expressly prohibited as
of the Effective Date by the terms of the applicable plan under which any such
award is granted, all outstanding awards and benefits held by the Executive
under the Company’s equity or long-term incentive compensation plan, including
all stock options and restricted stock held by the Executive, not already
vested, shall be 100% vested. (c) Release . Notwithstanding anything in this
Agreement to the contrary, no payment other than payment of the Accrued
Obligations shall be made or benefits provided pursuant to this Agreement unless
and until Executive signs and returns to the Company within fifty (50) days
following the date of a Qualifying Termination, and does not revoke within seven
(7) days thereafter, a release and waiver agreement (the “Release of Claims ”)
in substantially the same form as that attached hereto as Exhibit A, in exchange
for the benefits described in this Section 3, releasing and waiving all claims
for liability and damages in any way related to Executive’s employment against
the Company, its affiliates, their directors, officers, employees and agents,
and their employee benefit plans and fiduciaries and agents of such plans. (d)
Section 409A Rules. (i) This Agreement is intended to comply with the Section
409A Rules and any ambiguous provisions will be construed in a manner that is
compliant with or exempt from the application of the Section 409A Rules. If a
provision of the Agreement would result in the imposition of applicable taxes
and interest under the Section 409A Rules, such provision may be reformed to
avoid, to the extent possible, imposition of such taxes and interest and no
action taken to comply with the Section 409A Rules shall be deemed to adversely
affect any rights or benefits of Executive hereunder. For purposes of the
Section 409A Rules, each payment or amount due under this Agreement shall be
considered a separate payment, and Executive’s entitlement to a series of
payments under this Agreement shall be treated as an entitlement to a series of
separate payments. (ii) To the extent that any reimbursement or benefit in kind
hereunder needs to comply with the Section 409A Rules, such reimbursement or
benefit in kind shall be administered in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv). Specifically, (A) the applicable reimbursements and
benefits in kind shall be such reimbursements and benefits in kind allowable
pursuant to the Company’s standard policies and procedures as apply to the
Company’s executive employees generally, (B) the amounts reimbursed and in-kind
benefits under this Agreement during Executive’s taxable year may not affect the
amounts reimbursed or in-kind benefits provided in any other taxable year, (C)
the reimbursement of an eligible expense shall be made on or before the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred, (D) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (E) the right to reimbursement
of expenses incurred or to provision of benefits in kind shall terminate no
later than one (1) year from Executive’s Date of Termination. (iii) If Executive
is a “specified employee” within the meaning of the Section 409A Rules as of his
Date of Termination, no distributions or benefits that are subject to, and not
otherwise exempt from, the Section 409A Rules shall be made under this Agreement
before the 2



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059003.jpg]
date that is six (6) months and two (2) days after the Date of Termination (or,
if earlier, the date of Executive’s death) and any such delayed distributions or
benefits shall be made as of such date without interest. 4. Restrictions and
Obligations of Executive . (a) Access to, and Acknowledgement of Value of,
Confidential Information . The Company has previously made available to
Executive Confidential Information regarding the Company and its business
operations, and the Company agrees to provide Executive with (i) Confidential
Information regarding the Company and its business operations arising after the
date hereof and (ii) access to certain of the Company’s customers, prospective
customers, vendors and other parties with whom the Company conducts business,
which will allow Executive the opportunity to develop business relationships and
goodwill with such customers, prospective customers, vendors and other such
parties after the date hereof. Executive acknowledges and agrees that the
Confidential Information is of significant value to the Company and the
protection against unauthorized disclosure and use of the Confidential
Information and the business relationships and goodwill that may be developed by
Executive in performing his/her duties on behalf of the Company is of critical
importance to the Company. The Company and Executive agree that in addition to
the Company’s disclosure of the Confidential Information and the business
relationships and goodwill that may be developed by Executive in performing his
duties on behalf of the Company, the Company’s agreement to make the payments
provided in this Agreement to Executive constitutes additional consideration for
the Executive’s compliance with the undertakings set forth in this Section 4.
Notwithstanding any other provision of this Agreement to the contrary, Executive
shall only be required to comply with the provisions of this Section 4 following
the Date of Termination if Executive receives the benefits as provided in
Section 3 above. (b) Confidentiality . Executive acknowledges that the Company
has previously provided Executive with Confidential Information and will
continue to provide Executive with Confidential Information. Executive agrees
that Executive will not, while employed by the Company or any affiliate and at
any time thereafter, disclose or make available to any other person or entity,
or use for Executive’s own personal gain, any Confidential Information, except
for such disclosures as required in the performance of Executive’s duties with
the Company or as may otherwise be required by law or legal process (in which
case Executive shall notify the Company of such legal or judicial proceeding as
soon as practicable following his receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information). Executive
acknowledges and agrees that such Confidential Information is the exclusive
property of the Company and will only be used for the benefit of the Company.
Further, Executive waives and releases any claim that he/she should be able to
use, for the benefit of any competing person or entity, Confidential Information
that was received by Executive while working for the Company. Nothing contained
in this Section 4 shall prohibit or otherwise restrict Executive from acquiring
or owning, directly or indirectly, for passive investment purposes not intended
to circumvent this Agreement, securities of any entity engaged, directly or
indirectly, in a Restricted Business if such entity is a public entity and
Executive (i) is not a controlling Person of, or a member of a group that
controls, such entity and (ii) owns, directly or indirectly, no more than 3% of
any class of equity securities of such entity. 3



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059004.jpg]
(c) Injunctive Relief . Executive acknowledges that monetary damages for any
breach of Section 4(b) above will not be an adequate remedy and that irreparable
injury will result to the Company, its business and property, in the event of
such a breach. For that reason, Executive agrees that in the event of a breach,
in addition to recovering legal damages, the Company is entitled to proceed in
equity for specific performance or to enjoin Executive from violating such
provisions. (d) Severability . The Executive acknowledges and agrees that the
restrictive covenants set forth in this Section 4 are reasonable and necessary
in order to protect the Company’s valid business interests. It is the intention
of the parties hereto that the covenants, provisions and agreements contained
herein shall be enforceable to the fullest extent allowed by law. If any
covenant, provision or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or agreement shall be
deemed reduced or modified with retroactive effect to render such covenant,
provision or agreement reasonable or otherwise enforceable (as the case may be),
and such covenant, provision or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties hereto shall mutually agree to a revision having an effect as close
as permitted by applicable law to the provision declared unenforceable. The
parties hereto agree that if a court having jurisdiction determines, despite the
express intent of the parties hereto, that any portion of the covenants,
provisions or agreements contained herein are not enforceable, the remaining
covenants, provisions or agreements of this Section 4 shall be valid and
enforceable. Moreover, to the extent that any provision is declared
unenforceable, the Company shall have any and all rights under applicable
statutes or common law to enforce its rights with respect to any and all
Confidential Information or unfair competition by the Executive. 5. Parachute
Payment Limitation . (a) Anything in this Agreement to the contrary
notwithstanding, if the Executive is a “disqualified individual” (as defined in
Section 280G of the Code), and the severance benefits provided in Section 3,
together with any other payments which the Executive has the right to receive,
would constitute a “parachute payment” (as defined in Section 280G of the Code),
the severance benefits provided hereunder that constitute a parachute payment
shall be either (i) reduced (but not below zero) so that the aggregate present
value of such payments received by the Executive from the Company will be one
dollar ($1.00) less than three times the Executive’s “base amount” (as defined
in Section 280G of the Code) and so that no portion of such payments received by
the Executive shall be subject to the excise tax imposed by Section 4999 of the
Code, or (ii) paid in full, whichever produces the better net after-tax result
for the Executive (taking into account any applicable excise tax under Section
4999 of the Code and any other applicable taxes). (b) In making any reductions
pursuant to Section 5(a), above, the Company shall reduce or eliminate amounts
first by reducing those amounts that are not payable in cash, and then by
reducing or eliminating cash amounts, in each case in reverse order beginning
with amounts, if any, that are to be paid the farthest in time from the Date of
Qualifying Termination; provided , however , that no amount that is subject to
the Section 409A Rules shall be reduced or eliminated until all amounts that are
not subject to the Section 409A Rules have been eliminated, and then all 4



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059005.jpg]
such amounts that are subject to the Section 409A Rules shall not be reduced in
reverse order but shall be reduced proportionally. The determination of the base
amount, the present value of the parachute payments, and the amount of any
benefit to be reduced shall be determined by the Company’s independent auditors,
or such other nationally recognized accounting firm mutually acceptable to the
Company and Executive, in accordance with the principles of Section 280G of the
Code and based upon the advice of any tax counsel selected by such auditors or
other accounting firm. If a reduced payment is made and through error or
otherwise that payment, when aggregated with other payments from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times the Executive’s base amount, the Executive
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. 6. Miscellaneous Provisions . (a) Definitions
Incorporated by Reference . Reference is made to Annex I hereto for definitions
of certain capitalized terms used in this Agreement, and such definitions are
incorporated herein by such reference with the same effect as if set forth
herein. (b) Cooperation . If Executive becomes entitled to benefits under
Section 3 of this Agreement, Executive agrees, for a one (1) year period
following the Date of Termination, to provide reasonable cooperation to the
Company in response to reasonable requests made by the Company for information
or assistance, including but not limited to, participating upon reasonable
notice in conferences and meetings, providing documents or information, aiding
in the analysis of documents, or complying with any other reasonable requests by
the Company including execution of any agreements that are reasonably necessary,
provided such cooperation relates to matters concerning Executive’s duties with
the Company and the requests do not, in the good faith opinion of Executive,
materially interfere with Executive’s other activities. (c) Successors; Binding
Agreement . (i) Except in the case of a merger involving the Company with
respect to which under applicable law the surviving corporation of such merger
will be obligated under this Agreement in the same manner and to the same extent
as the Company would have been required if no such merger had taken place, the
Company will require any successor, by purchase or otherwise, to all or
substantially all of the business and/or assets of the Company, to execute an
agreement whereby such successor expressly assumes and agrees to perform this
Agreement in the same manner and to the same extent as the Company would have
been required if no such succession had taken place and expressly agrees that
Executive may enforce this Agreement against such successor. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 6(c)(i) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
(ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
prior to payment of any amount that is otherwise 5



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059006.jpg]
payable under this Agreement, any such amount shall be paid in accordance with
the terms of this Agreement to Executive’s estate. (d) Notice . All notices,
consents, waivers, and other communications required under this Agreement must
be in writing and will be deemed to have been duly given when (i) delivered by
hand (with written confirmation of receipt), (ii) sent by facsimile (with
confirmation of receipt), provided that a copy is mailed by certified mail,
return receipt requested, or (iii) when received by the addressee, if sent by a
nationally recognized overnight delivery service, in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties): If to the Company: Independence Contract Drilling, Inc. 20475 Hwy 249,
Suite 300 Houston, Texas 77070 Attn: Chief Executive Officer If to Executive: At
Executive’s then current address shown in the Company’s records (e)
Miscellaneous . No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and by an officer of the Company authorized by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. (f) Validity . The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without regard to conflicts of laws principles. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect. (g) Counterparts . This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument. (h) Descriptive Headings . Descriptive headings are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement. (i) Corporate Approval . This Agreement has
been approved by the Board, or a committee thereof, and has been duly executed
and delivered by Executive and on behalf of the Company by its duly authorized
representative. (j) Disputes . The parties agree to resolve any claim or
controversy arising out of or relating to this Agreement by binding arbitration
under the Federal Arbitration Act before one 6



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059007.jpg]
arbitrator in the City of Houston, State of Texas, administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The Company shall reimburse Executive, on a current basis,
for all legal fees and expenses incurred by Executive in connection with any
dispute arising under this Agreement, including, without limitation, the fees
and expenses of the arbitrator, unless the arbitrator finds Executive brought
such claim in bad faith, in which event each party shall pay its own costs and
expenses and Executive shall repay to the Company any fees and expenses
previously paid on Executive’s behalf by the Company. The parties stipulate that
the provisions hereof shall be a complete defense to any suit, action, or
proceeding instituted in any federal, state, or local court or before any
administrative tribunal with respect to any controversy or dispute arising
during the period of this Agreement and which is arbitrable as herein set forth.
The arbitration provisions hereof shall, with respect to such controversy or
dispute, survive the termination of this Agreement. (k) Withholding of Taxes .
The Company may withhold from any amounts payable under this Agreement or
otherwise in connection with your employment all taxes and other amounts it is
required to withhold pursuant to any applicable law or regulation or otherwise.
(l) No Guarantee of Tax Consequences . The Company makes no commitment or
guarantee to Executive or any other person that any federal, state, local or
other tax treatment will (or will not) apply or be available to any person
eligible for benefits under this Agreement and assumes no liability whatsoever
for the tax consequences to Executive or to any other person eligible for
benefits under this Agreement. (m) Clawback Provisions . Notwithstanding any
other provisions in this Agreement to the contrary, any incentive-based
compensation, or any other compensation, payable pursuant to this Agreement or
any other agreement or arrangement with the Company or an affiliate which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company or an
affiliate pursuant to any such law, government regulation or stock exchange
listing requirement). (n) No Employment Agreement . Nothing in this Agreement
shall give Executive any rights to continued employment by or other service with
the Company or any of its affiliates or any successors, nor shall it restrict in
any way the rights of the Company, or your rights, to terminate Executive’s
employment or other service relationship with the Company and its affiliates.
(o) Entire Agreement . This instrument contains the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full any prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral. However, nothing in this Agreement shall affect Executive’s
rights under such compensation and benefit plans and programs of the Company in
which Executive may participate, except as may be explicitly provided in this
Agreement. 7



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059008.jpg]
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
one or more counterparts effective for all purposes as of the Effective Date.
INDEPENDENCE CONTRACT DRILLING, INC. By: /s/ Anthony Gallegos Name: J. Anthony
Gallegos Title: President & Chief Executive Officer EXECUTIVE /s/ Bruce
Humpheries Bruce Humpheries 8



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059009.jpg]
ANNEX I TO CHANGE OF CONTROL AGREEMENT Definitions: 1. Accrued Obligations .
“Accrued Obligations” shall mean the aggregate amount of (i) any earned but
unpaid Base Salary; (ii) accrued but unpaid vacation pay through the Date of
Termination; (iii) any unreimbursed reasonable business expenses incurred by
Executive prior to the Date of Termination that are reimbursable in accordance
with the policies and procedures of the Company; and (iv) such employee
benefits, if any, as to which Executive may be entitled pursuant to the terms
governing such benefits, payable in accordance with the terms of the applicable
plan or other arrangement governing such benefits. 2. Annual Bonus . “Annual
Bonus” shall mean (i) any annual incentive award(s) payable to Executive
pursuant to the Company’s 2012 Omnibus Incentive Plan, as may be amended and
restated from time to time, or any successor plan as adopted by the Company; and
(ii) any other annual cash incentive or bonus award(s) granted by the Company to
the Executive. 3. Base Salary . “Base Salary” shall mean an Executive’s highest
annual rate of base salary in effect at any time during the period beginning six
(6) months preceding the Change of Control and throughout the Protected Period,
without reduction by payroll deductions and withholdings, including but not
limited to, elective contributions made on the Executive’s behalf pursuant to a
plan maintained under Code Sections 125 or 401, and any other reductions of the
Executive’s remuneration, but excluding bonuses, severance pay and other amounts
in lieu of base salary and any other amounts not considered base salary under
the Company’s normal payroll practices. 4. Board . “Board” shall mean the Board
of Directors of the Company. 5. Cause . “Cause” shall mean the following: (i)
willful and continued failure to comply with the reasonable written directives
of the Company for a period of thirty (30) days after written notice from the
Company; (ii) willful and persistent inattention to duties for a period of
thirty (30) days after written notice from the Company, or the commission of
acts within employment with the Company amounting to gross negligence or willful
misconduct; (iii) misappropriation of funds or property of the Company or
committing any fraud against the Company or its affiliates or against any other
person or entity in the course of employment with the Company or its affiliates;
(iv) misappropriation of any corporate opportunity, or otherwise obtaining
personal profit from any transaction which is adverse to the interests of the
Company or its affiliates or to the benefits of which the Company or its
affiliates are entitled; 9



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059010.jpg]
(v) conviction of a crime involving moral turpitude or of a felony; (vi) willful
failure to comply in any material respect with the terms of this Agreement and
such non-compliance continues uncured after thirty (30) days after written
notice from the Company; or (vii) chronic substance abuse, including abuse of
alcohol, drugs or other substances or use of illegal narcotics or substances,
for which Executive fails to undertake treatment immediately after requested by
the Company or to complete such treatment and which abuse continues or resumes
after such treatment period, or possession of illegal narcotics or substances on
Company premises or while performing Executive’s duties and responsibilities.
For purposes of this definition, no act, or failure to act, by Executive will be
considered “willful” if done, or omitted to be done, by Executive in good faith
and in the reasonable belief that the act or omission was in the best interest
of the Company or required by applicable law. Any termination during the Term by
the Company for Cause shall be communicated by Notice of Termination to the
other party hereto given in accordance with this Agreement. 6. Change of Control
. A “Change of Control” shall mean: (i) The acquisition by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50 percent or more of either (A) the then outstanding shares of
common stock or membership interests of the Company (the “Outstanding Company
Common Stock ”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors or managers (the “Outstanding Company Voting Securities ”); provided,
however , that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company or any acquisition by the Company; or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (3) any acquisition by any
corporation pursuant to a transaction that complies with clauses (1), (2) and
(3) of subsection (iii) of this definition ; (ii) Individuals, who, as of the
date hereof (the “Incumbent Board ”) cease for any reason to constitute at least
a majority of the Board; provided, however , that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders or members, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; (iii) Consummation of
a reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Corporate Transaction ”) in
each case, unless, following such Corporate Transaction, (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate 10



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059011.jpg]
Transaction beneficially own, directly or indirectly, more than 60 percent of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any corporation resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction ; or (iv) Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company. Notwithstanding the
foregoing, however, in any circumstance or transaction in which compensation
would be subject to the income tax under the Section 409A Rules if the foregoing
definition of “Change of Control” were to apply, but would not be so subject if
the term “Change of Control” were defined herein to mean a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5), then
“Change of Control” means, but only to the extent necessary to prevent such
compensation from becoming subject to the income tax under the Section 409A
Rules, a transaction or circumstance that satisfies the requirements of both (1)
a Change of Control under the applicable clauses (i) through (iv) above, as
applicable, and (2) a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5). 7. Code . “Code” shall mean the Internal
Revenue Code of 1986, as amended, and the regulations and administrative
guidance promulgated thereunder. 8. Confidential Information . “Confidential
Information” means and includes all confidential and/or proprietary information,
trade secrets and “know-how” and compilations of information of any kind, type
or nature (tangible and intangible, written or oral, and including information
contained, stored or transmitted through any electronic medium), whether owned
by the Company or its affiliated companies, disclosed to the Company or its
affiliated companies in confidence by third parties or licensed from any third
parties, which, at any time during Executive’s employment by the Company, is
developed, designed or discovered or otherwise acquired or learned by Executive
and which relates to the Company or its affiliated companies, partners,
business, services, products, processes, properties or assets, customers,
clients, suppliers, vendors or markets or such third parties. Notwithstanding
the foregoing, Confidential Information shall not include any information that
becomes generally available to the public other than as a result of any
disclosure or act of Executive in violation of the terms of this Agreement. 11



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059012.jpg]
9. Date of Qualifying Termination . “Date of Qualifying Termination” shall mean,
assuming a Qualifying Termination occurs, the date of such Termination. 10. Date
of Termination . “Date of Termination” shall mean the date Executive experiences
a Termination. 11. Disability . “Disability” means Executive will be deemed
“Disabled,” if Executive shall have been unable to substantially perform
Executive’s duties as an executive of the Company or any subsidiary thereof as a
result of sickness or injury, with or without reasonable accommodation, and
shall have remained unable to perform any such duties for a period of more than
one hundred twenty (120) days in any twelve (12) month period. If the Company
determines that Executive has become Disabled, the Company shall notify
Executive of its determination. Executive may then request an accommodation from
the Company to assist in his/her return to work. The Company will determine
whether Executive’s request can be accommodated without undue hardship no later
than thirty (30) days after Executive requests an accommodation. In the event
Executive’s request cannot be accommodated, the Company may, by notice given in
the manner provided in this Agreement, terminate the status of Executive as an
executive and employee of the Company. Any such termination shall become
effective thirty (30) days after such notice of termination is given, unless
within such thirty (30) day period, Executive becomes capable of rendering
services of the character contemplated hereby (and a physician chosen by the
Company so certifies in writing) and Executive in fact resumes such services.
12. Exchange Act . “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended. 13. Good Reason . “Good Reason” shall mean the occurrence of
any of the following without Executive’s express written consent: (a) any action
or inaction that constitutes a material breach by the Company of this Agreement
and such action or inaction continues uncured after thirty (30) days following
written notice from the Executive; (b) the assignment to the Executive of any
duties that are a diminution in any respect from the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities with respect to the Company, or any other action by
the Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
within thirty (30) days of receipt of written notice thereof given by the
Executive. (c) a change in the geographic location at which Executive must
normally perform services to a location more than fifty (50) miles from Houston,
Texas or the location at which Executive normally performs such services as of
the Effective Date; or (d) in the event a Change of Control has occurred, the
assignment to the Executive to any position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities that are not
(A) as a senior executive officer with the ultimate parent company of the entity
surviving or resulting from such Change of Control and (B) substantially similar
to the 12



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059013.jpg]
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities immediately prior to the
Change of Control (it being understood that for purposes of the period beginning
on the date of this Agreement until September 30, 2021, such position shall be
deemed to be Senior Vice President Operations - West. Notwithstanding anything
herein to the contrary, the interim assignment of Executive’s position,
authority, duties, or responsibilities to any person while Executive is absent
from his duties during any of the one hundred twenty (120) business days set
forth under the definition of Disability shall not constitute a Good Reason for
Executive to terminate his employment with the Company. In addition, the
Executive’s termination of employment shall not constitute Termination for Good
Reason unless Executive notifies the Company of the condition or event
constituting Good Reason within ninety (90) days of the condition’s initial
existence and the Company fails to cure the conditions, to the extent curable,
specified in the notice within thirty (30) days following such notification.
Further, the Executive’s termination of employment shall not constitute
Termination for Good Reason unless the Executive terminates his employment with
the Company within thirty (30) days following the end of the Company’s 30-day
cure period. Any termination during the Term by the Executive for Good Reason
shall be communicated by Notice of Termination to the other party hereto given
in accordance with this Agreement. 14. IRS . “IRS” shall mean the Internal
Revenue Service. 15. Notice of Termination . “Notice of Termination” shall mean
a written notice that sets forth in reasonable detail the facts and
circumstances for Termination for Good Reason. Such Notice of Termination shall
be subject to the Company’s thirty (30) day cure period. 16. Person . “Person”
shall mean any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act). 17. Protected Period . The “Protected
Period” shall mean the period during the Term beginning on the date of the
Change of Control and ending on the three (3)-year anniversary of such Change of
Control or Executive’s death, if earlier. Notwithstanding the foregoing, the
Protected Period shall end on the last day of the Term. In addition,
notwithstanding anything contained herein to the contrary, a Protected Period
shall be deemed to exist during the period beginning on the date of this
Agreement and ending on September 30, 2021. 18. Qualifying Termination . A
“Qualifying Termination” shall mean a Termination occurring during the Protected
Period that is the result of either (a) a unilateral and involuntary Termination
by the Company other than for Cause, when Executive remains willing and able to
continue providing services, or (b) resignation by Executive for Good Reason.
Termination of Executive’s employment during the Protected Period for any other
reason, including Executive’s death or Disability, a Termination by the Company
for Cause or a Termination by Executive other than for Good Reason shall not
constitute a Qualifying Termination. 19. Section 409A Rules . “Section 409A
Rules” shall mean Section 409A of the Code and the Treasury Regulations and
administrative guidance promulgated thereunder. 20. Target Annual Bonus .
“Target Annual Bonus” shall mean the target incentive award opportunity for
Executive as established with respect to any Annual Bonus. 13



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059014.jpg]
21. Term . “Term” shall have the meaning set forth in Section 1 of this
Agreement. 22. Termination . “Termination” shall mean the permanent cessation of
the provision of services for compensation by Executive to the Company and all
affiliates and successors of the foregoing in any capacity, including but not
limited to that of an employee or an independent contractor, where Executive and
the Company reasonably anticipate that no further services will be performed and
which constitutes a “separation from service” within the meaning of the Section
409A Rules. 14



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059015.jpg]
EXHIBIT A TO CHANGE OF CONTROL AGREEMENT AGREEMENT AND RELEASE This Agreement
and Release (“Release”) is entered into between you, the undersigned employee,
and Independence Contract Drilling, Inc. (the “Company”). You have [__] days to
consider this Release, which you agree is a reasonable amount of time. While you
may sign this Release prior to the expiration of this [___] -day period, you are
not to sign it prior to the date of your termination of employment with the
Company. 1. Definitions . a. “Released Parties” means the Company and its past,
present and future parents, subsidiaries, divisions, successors, predecessors,
employee benefit plans and affiliated or related companies, and also each of the
foregoing entities’ past, present and future owners, officers, directors,
stockholders, investors, partners, managers, principals, members, committees,
administrators, sponsors, executors, trustees, fiduciaries, employees, agents,
assigns, representatives and attorneys, in their personal and representative
capacities. Each of the Released Parties is an intended beneficiary of this
Release. b. “Claims” means all theories of recovery of whatever nature, whether
known or unknown, recognized by the law or equity of any jurisdiction. It
includes but is not limited to any and all actions, causes of action, lawsuits,
claims, complaints, petitions, charges, demands, liabilities, indebtedness,
losses, damages, rights and judgments in which you have had or may have an
interest. It also includes but is not limited to any claim for wages, benefits
or other compensation. It also includes but is not limited to claims asserted by
you or on your behalf by some other person, entity or government agency. 2.
Consideration . The Company agrees to pay you the consideration set forth in
section 3(a) or 3(b) of the Change of Control Agreement between you and the
Company dated as of [_________ ] (the “CIC Agreement”) . The Company will make
such payments to you at the times set forth in the CIC Agreement. You
acknowledge that the payment that the Company will make to you in consideration
for this Release is in addition to anything else of value to which you are
entitled and that the Company is not otherwise obligated to make this payment to
you. 3. Release of Claims . a. You — on behalf of yourself and your heirs,
executors, administrators, legal representatives, successors, beneficiaries, and
assigns — unconditionally release and forever discharge the Released Parties
from, and waive, any and all Claims that you have or may have against any of the
Released Parties arising from your employment with the Company, the termination
thereof, and any other acts or omissions occurring on or before the date you
sign this Release; provided, however , that this Agreement shall not operate to
release any Claims that you may have to payments or benefits under the terms of
the CIC Agreement with respect to Accrued Exhibit A-1



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059016.jpg]
Obligations or any rights you may have to indemnification under any
indemnification agreement between you and the Company or any of its affiliates,
or the bylaws or any directors and officers liability insurance policy of the
Company or any of its affiliates (collectively, the “Unreleased Claims”). b. The
release set forth in Paragraph 3(a) includes, but is not limited to, any and all
Claims under (i) the common law (tort, contract or other) of any jurisdiction;
(ii) the Rehabilitation Act of 1973, the Age Discrimination in Employment Act
(as amended by the Older Workers Benefit Protection Act), the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, and any other
federal, state and local statutes, ordinances, executive orders and regulations
prohibiting discrimination or retaliation upon the basis of age, race, sex,
national original, religion, disability, or other unlawful factor; (iii) the
National Labor Relations Act; (iv) the Employee Retirement Income Security Act;
(v) the Family and Medical Leave Act; (vi) the Fair Labor Standards Act; (vii)
the Equal Pay Act; (viii) the Worker Adjustment and Retraining Notification Act;
and (ix) any other federal, state or local law. c. In furtherance of this
Release, you promise not to bring any Claims (other than Unreleased Claims)
against any of the Released Parties in or before any court or arbitral
authority. You also agree effective as of the date of this release to resign any
and all directorships with the Company and any of its subsidiaries and
affiliates. 4. Confidentiality . You agree that you will not reveal, or cause to
be revealed, this Release or its terms to any third party (other than your
attorney, tax advisor, or spouse), except as required by law. 5. Acknowledgment
. You acknowledge that, by entering into this Release, the Company does not
admit to any wrongdoing in connection with your employment or termination, and
that this Release is intended as a compromise of any Claims you have or may have
against the Released Parties. You further acknowledge that you have carefully
read this Release and understand its final and binding effect, have had a
reasonable amount of time to consider it, and are entering this Release
voluntarily. You acknowledge that the Company has advised you in writing to seek
the advice of legal counsel prior to executing this release, and that you have
had the opportunity to seek legal counsel of your choosing. You acknowledge that
you have had at least twenty-one (21) days to consider this Release. 6.
Applicable Law . This Release shall be construed and interpreted pursuant to the
laws of Texas without regard to its choice of law rules. 7. Severability . Each
part, term, or provision of this Release is severable from the others.
Notwithstanding any possible future finding by a duly constituted authority that
a particular part, term, or provision is invalid, void, or unenforceable, this
Release has been made with the clear intention that the validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby. If any part, term, or provision is so found invalid, void or
unenforceable, the applicability of any such part, term, or provision shall be
modified to the minimum extent necessary to make it or its application valid and
enforceable. Exhibit A-2



--------------------------------------------------------------------------------



 
[changeofcontrolagreem059017.jpg]
8. Effective Date: You acknowledge that you have seven (7) days after execution
to revoke this Release, and that this Release shall not become final and binding
until the expiration of seven (7) days after execution. IN WITNESS WHEREOF , the
parties have executed this Release on the date set forth below. EXECUTIVE:
____________________________________ Date: [_______________, 20___] [Name]
COMPANY: INDEPENDENCE CONTRACT DRILLING, INC. Date: [_______________, 20___] By:
_________________________________ Name: ______________________________ Title:
_______________________________ Exhibit A-3



--------------------------------------------------------------------------------



 